Citation Nr: 1635850	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 


FINDING OF FACT

The Veteran's current tinnitus is at least as likely as not related to his active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

In light of the favorable disposition, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.  



II. Law and Analysis 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus as an organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).	

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for tinnitus is warranted. 

The Veteran contends that he developed tinnitus as a result of excessive noise exposure during service.  Specifically, he reported that he was exposed to noise while operating diesel generators and engines without adequate hearing protection.  See, e.g., May 2010 claim; October 2012 VA Form 646.  The Veteran also reported that his symptoms have continued since his military service.  See January 2011 Notice of Disagreement.  In addition, the Veteran explained that he denied having tinnitus during the September 2010 VA examination because he did not realize that the examiner was referring to the ringing in his ears.  See January 2011 Notice of Disagreement; October 2012 VA Form 646.

The Veteran's service treatment records no not document any specific complaints, treatment, or diagnoses of tinnitus.  However, the Veteran's DD Form 214 confirms that his military occupational specialty was power plant operator mechanic.  As such, his reported noise exposure is consistent with the circumstances of his military service.  Moreover, the Board notes that the RO granted service connection for bilateral hearing loss based on in-service noise exposure.  Therefore, there is evidence of an in-service injury or event.  

In addition, the Veteran has a current diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  The Veteran is also competent to report that his symptoms of tinnitus have continued since his military service.  See 38 C.F.R. § 3.159(a)(2) (2015); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cr. 2007); Charles, 16 Vet. App. at 374.  Moreover, the Board finds no reason to doubt the credibility of his lay assertions other than a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board acknowledges that the September 2010 VA examination report noted that the Veteran denied having tinnitus.  However, the Veteran subsequently explained that he misunderstood the VA examiner.  See January 2011 Notice of Disagreement.  The Board notes that the Veteran has otherwise consistently reported that he suffered from tinnitus throughout the course of the appeal.  Additionally, as discussed above, the Board finds no reason to doubt the credibility of his statements.  Moreover, the September 2010 VA examiner did not provide an opinion regarding direct service connection for tinnitus.  Therefore, to the extent that the September 2012 VA examination addressed the issue of tinnitus, the Board finds that it has limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61(1993) (holding that a medical opinion must be based on an accurate factual premise).  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in active service and has been continuous since separation from service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, service connection tinnitus is warranted.  See Gilbert, 1 Vet.App. at 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")

ORDER

Service connection for tinnitus is granted.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


